DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 01/24/22, for application number 16/872,126 has been received and entered into record.  Claims 1 and 13 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPub 2020/0089270, in view of Dickerson et al., US PGPub 2016/0072513.
Regarding Claim 1, Kim discloses a method for providing a clock signal to an application [using device of Fig. 1], the method comprising:
receiving time information from a clock device [PLL 106 generates a clock signal 148, which is passed through interface 122 to memory device 104 to be distributed by CLK distribution 128];
determining a time difference between the clock device and the clock signal [drift detection circuit 136 detects the time drift between the clock signal provided to the memory device 104 and the clock signals that are distributed, par 16, ll. 8-11, 14-16]; 
calibrating a first time unit using the clock device [memory controller 102 conducts periodic timing calibration to determine drift in the clock signal provided to memory device 104, par 17, ll. 1-5]; and 
during calibrating the first time unit, and while the clock device is available, using a second time unit for providing the clock signal to the application [when timing calibration is being performed, a separate clock signal (slow CLK 150) is used, par 17, ll. 1-5].

In the analogous art of timing and synchronization systems, Dickerson teaches calibrating in response to the time difference being above a predetermined threshold [FIG. 5 if YES at (306)—that is the time difference is greater than a limit; step (500) a flywheel oscillator FO (mapped to first time unit) is updated (that is calibrated) to the external reference device, see par. 78, 80].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Dickerson before him before the effective filling date of the claimed invention, to incorporate the calibration at a set threshold as taught by Dickerson, into the method as disclosed by Kim, to ensure critical errors are avoided by addressing errors when they arise [par 12, 13].
Regarding Claim 2, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being below or equal to the predetermined threshold, adjusting the first time unit and/or the second time unit to the clock device, and using the first time unit and/or the second time unit for providing the clock signal to the application [NO at (306)—the time difference is below or greater than the limit—the method still proceeds to step (500) which adjusts the FO to the external reference device which provides the signal to the first counter and to the display application as discussed before. ll. 80].
Regarding Claim 3, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being below or equal to the predetermined threshold, coupling the first time unit and the second time unit [in FIG. 7, when the time 
Regarding Claim 4, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being above the predetermined threshold, decoupling the first time unit and the second time unit [“the time error output is used by the clock control module to determine the voltage control when the external reference time signal is reliable”, par. 16. “An oscillator designed to provide specified accuracy in the event of loss of the external reference time signal is commonly called a holdover oscillator (HO)”, par. 8. Interpretation, the HO and the FO are initially decoupled in response to the time difference above the limit and the external reference is available].
Regarding Claim 5, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being above the predetermined threshold, before calibrating the first time unit, creating or starting the first time unit or the second time unit [based on the 112 interpretation above, both the HO and FO are running periodically, see pars. 
Regarding Claim 6, Kim and Dickerson disclose the method of Claim 1.  Kim further discloses during calibrating the first time unit, operating the second time unit independently of the clock device and the first time unit [slow CLK is used during time drift detection, and is separate from the PLL CLK signal provided, Fig. 1].
Regarding Claim 8, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses wherein the clock device is a grand master clock [par. 7 time settings are disciplined clocks to an external reference, i.e. the external reference is a master clock which used to disciplines times/clocks of the system].
Regarding Claim 11, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses after calibrating the first time unit, setting the second time unit using the first time unit and/or the clock device [HO is adjusted using the external reference after each time adjustment step (316 FIG. 7), “[t]he clock control module 204 uses the inputs of the time error output 214 and HO data 220 and performance trends to regulate the HO 208”, par. 45. See also par. 63].
Regarding Claim 12, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses wherein setting the second time unit using the first time unit and/or the clock device is executed at a pre-determined time after determining the time difference or upon receipt of a coordination signal [the HO is continuously adjusted using the external reference, par. 45. “Continuous tracking, where the clock system 200 continually adjusts the frequency 226 of the holdover oscillator 208 to minimize the error at the output of the time comparator 
Regarding Claim 13, Kim discloses a first device for providing a clock signal to an application [memory controller 102 providing clock signal, Fig. 1].  The remainder of Claim 13 repeats the same limitations as recited in Claim 1, and is rejected accordingly. 
Regarding Claim 14, Kim and Dickerson disclose the first device of Claim 13.  Claim 14 repeats the same limitations as recited in Claim 6, and is rejected accordingly.
Regarding Claim 15, Kim and Dickerson disclose the first device of Claim 13.  Dickerson further discloses wherein the first device is further configured to: execute the application or to provide the clock signal to a further device configured to execute the application [FIG. 2 the first time unit (208) provides signals (226) to a display (212) which by design (either the device 200 or display 212) include a GPU for processing said signals. The device also includes processors for executing and adjusting time signals, see pars. 39 and 119].
Regarding Claims 17-20, Kim and Dickerson disclose the first device of Claim 13.  Claims 17-20 repeat the same limitations as recited in Claims 2-5, respectively, and are rejected accordingly.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dickerson, and further in view of Bedrosian, US PGPub 2013/0039359.
Regarding Claim 7, Kim and Dickerson disclose the method of Claim 6.   Kim further teaches the operating of the second time independently [slow CLK is used during time drift detection, and is separate from the PLL CLK signal provided, Fig. 1]. 

It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Dickerson, and Bedrosian before him before the effective filling date of the claimed invention, to incorporate the determination of valid and invalid clock signals as taught by Bedrosian into the method as disclosed by Kim and Dickerson, to ensure syntonization and maintain time synchronization [Bedrosian, par 7, 46]. 
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dickerson, and further in view of Thubert et al., US PGPub 2017/0353292.
Regarding Claim 9, Kim and Dickerson disclose the method of Claim 1.  Dickerson discloses the external reference is in use for GPS and navigation satellite which are “traceable to international standards”, pars. 7 and 34-35. However, the combination of references does not explicitly teach wherein the clock signal is provided in a form of messages according to a standard of the group consisting of: IEEE 1588, IEC 61588, or IEC 61850-9-3.
In the analogous art of clock synchronization, Thubert teaches a method of generating synchronized clocks wherein a clock signal is provided in a form of messages according to a standard of the group consisting of: IEEE 1588, TEC 61588, or IEC 61850-9-3 [“one or more of 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Dickerson, and Thubert before him before the effective filling date of the claimed invention to have implemented the teachings of implementing clocks per the IEEE standards as taught in Thubert in the disclosed method of Kim and Dickerson, to comply with industry standards for generating clock signals. One skilled in the art would have recognized that the results of such implementations were predictable (KSR Int'l Co. v. Teleflex Inc. - 550 U.S. 398, 127 S. Ct. 1727 (2007)). 
Regarding Claim 10, Kim and Dickerson disclose the method of Claim 1.  However, Kim and Dickerson do not explicitly teach wherein an ordinary clock or a boundary clock comprises the first time unit and the second time unit.
In the analogous art of clock synchronization, Thubert teaches wherein an ordinary clock or a boundary clock comprises the first time unit and the second time unit [ordinary and boundary clocks are implemented as defined by the IEEE 1588 standard to include one or more PTT ports, par. 55].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Dickerson, and Thubert before him before the effective filling date of the claimed invention to have implemented the teachings of implementing clocks per the IEEE standards as taught in Thubert in the disclosed method of Kim and Dickerson, to comply with industry standards for generating clock signals. One skilled in the art would have recognized that the 
Regarding Claim 16, Kim and Dickerson disclose the first device of Claim 13.  Claim 16 recites an ordinary or a boundary clock device which are recited in the method of Claim 10 and are therefore rejected accordingly.

Response to Arguments

Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186